             Case 6:21-cv-00116-ADA Document 1 Filed 02/02/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SONRAI MEMORY LIMITED,

                        Plaintiff,                   Case No. 6:21-cv-00116

                v.                                   JURY TRIAL DEMANDED

ORACLE CORP.,

                        Defendant.



                        COMPLAINT FOR PATENT INFRINGEMENT
                           AGAINST ORACLE CORPORATION

        This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Sonrai Memory Limited (“Plaintiff” or

“Sonrai”) makes the following allegations against Defendant Oracle Corporation (“Defendant”):

                                         INTRODUCTION

        1.      This complaint arises from Defendant’s unlawful infringement of the following

United States patent owned by Plaintiff, which relates to improvements in electronic circuitry in

computing devices and processors: United States Patent Nos. 6,829,691 (“’691 Patent” or the

“Asserted Patent”).

                                              PARTIES

        2.      Plaintiff Sonrai Memory Limited is a limited liability company organized and

existing under the law of Ireland, with its principal place of business at The Hyde Building, Suite

23, The Park, Carrickmines, Dublin 18, Ireland. Sonrai is the sole owner by assignment of all right,

title, and interest in the Asserted Patent.




                                                 1
            Case 6:21-cv-00116-ADA Document 1 Filed 02/02/21 Page 2 of 5




       3.      On information and belief, Defendant Oracle Corp. is a publicly traded corporation

organized under the laws of the State of Delaware, with its principal place of business at 2300

Oracle Way, Austin, Texas, 78741.

                                JURISDICTION AND VENUE

       4.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338 (a).

       5.      This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within this District giving rise to this action and has established

minimum contacts with this forum such that the exercise of jurisdiction over Defendant would not

offend traditional notions of fair play and substantial justice. Defendant, directly and through

subsidiaries or intermediaries, has committed and continues to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

asserted patents.

       6.      Venue is proper in this District under 28 U.S.C. § 1400 (b). Defendant is registered

to do business in Texas, and upon information and belief, Defendant has transacted business in

this District and has committed acts of direct and indirect infringement in this District by, among

other things, importing, offering to sell, and selling products that infringe the Asserted Patent.

Defendant has regular and established places of businesses in this District, including at

Defendant’s “World Headquarters” at 2300 Oracle Way, Austin, Texas, 78741.1




1
 See, e.g., https://www.oracle.com/corporate/contact/field-offices.html;
https://www.wsj.com/articles/oracle-moves-corporate-headquarters-to-austin-texas-11607724881



                                                 2
             Case 6:21-cv-00116-ADA Document 1 Filed 02/02/21 Page 3 of 5




                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 6,829,691

        7.      Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        8.      Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

6,829,691, entitled “System for compressing/decompressing data.” The ’691 Patent was duly and

legally issued by the United States Patent and Trademark Office on December 7, 2004. A true and

correct copy of the ’691 Patent is attached as Exhibit 1.

        9.      On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products and services, including without limitation servers including Oracle

SPARC processors (e.g., T8 servers comprising M8 SPARC processors) (“Accused Products”),

that directly infringe, literally and/or under the doctrine of equivalents, one or more claims of

the ’691 Patent.

        10.     Defendant also knowingly and intentionally induces infringement of one or more

claims of the ’691 Patent in violation of 35 U.S.C. § 271 (b). Through the filing and service of

this Complaint, Defendant has had knowledge of the ’691 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’691 Patent, Defendant continues to actively

encourage and instruct its customers and end users (for example, through user manuals and online

instruction materials on its website) to use the Accused Products in ways that directly infringe the

’691 Patent. Defendant does so knowing and intending that its customers and end users will

commit these infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or

import the Accused Products, despite its knowledge of the ’691 Patent, thereby specifically




                                                  3
            Case 6:21-cv-00116-ADA Document 1 Filed 02/02/21 Page 4 of 5




intending for and inducing its customers to infringe the ’691 Patent through the customers’ normal

and customary use of the Accused Products.

       11.     The Accused Products satisfy all claim limitations of one or more claims of the

’691 Patent. A claim chart comparing exemplary independent claim 13 of the ’691 Patent to

representative Accused Products is attached as Exhibit 2.

       12.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Plaintiff and is liable for infringement of the ’691

Patent pursuant to 35 U.S.C. § 271.

       13.     As a result of Defendant’s infringement of the ’691 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

       14.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’691 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:

       a.      A judgment in favor of Plaintiff that Defendant has infringed, either literally and/or

under the doctrine of equivalents, the ’691 Patent;

       b.      A permanent injunction prohibiting Defendant from further acts of infringement of

the ’691 Patent;

       c.      A judgment and order requiring Defendant to pay Plaintiff its damages, costs,




                                                 4
             Case 6:21-cv-00116-ADA Document 1 Filed 02/02/21 Page 5 of 5




expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ’691

Patent; and

        d.       A judgment and order requiring Defendant to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Defendant; and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




Dated: February 2, 2021                       Respectfully submitted,

                                              /s/ Reza Mirzaie

                                              Reza Mirzaie (CA SBN 246953)
                                              rmirzaie@raklaw.com
                                              Marc A. Fenster (CA SBN 181067)
                                              mfenster@raklaw.com
                                              Brian D. Ledahl (CA SBN 186579)
                                              bledahl@raklaw.com
                                              Christian W. Conkle (CA SBN 306374)
                                              cconkle@raklaw.com
                                              RUSS AUGUST & KABAT
                                              12424 Wilshire Blvd. 12th Floor
                                              Los Angeles, CA 90025
                                              Phone: (310) 826-7474
                                              Facsimile: (310) 826-6991

                                              Attorneys for Plaintiff Sonrai Memory Limited



                                                 5
